                                           Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 1 of 8




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                              SAN JOSE DIVISION
                                  11
                                           NATIONAL URBAN LEAGUE, et al.,                    Case No. 20-CV-05799-LHK
                                  12
Northern District of California




                                                        Plaintiffs,
 United States District Court




                                                                                             ORDER GRANTING MOTION TO
                                  13                                                         COMPEL
                                                  v.
                                  14                                                         Re: Dkt. Nos. 368, 369
                                           WILBUR L. ROSS, et al.,
                                  15
                                                        Defendants.
                                  16

                                  17
                                               Before the Court is Plaintiffs’ motion to compel, ECF No. 368, and Plaintiffs’ motion to
                                  18
                                       shorten time and expedite, ECF No. 369. Having considered the parties’ submissions, the relevant
                                  19
                                       law, and the record in this case, the Court GRANTS Plaintiffs’ motion to shorten time and
                                  20
                                       expedite and GRANTS Plaintiffs’ motion to compel.
                                  21
                                               This Order is necessarily brief because time is of the essence. The holidays are
                                  22
                                       approaching and the fact discovery cut-off is January 7, 2021. ECF No. 357. The Court briefly
                                  23
                                       recounts the history of this litigation as relevant to Plaintiffs’ motion to compel and then explains
                                  24
                                       why Plaintiffs’ motion to compel should be granted.1
                                  25

                                  26   1
                                        Plaintiffs’ motion to compel contains a notice of motion paginated separately from the
                                       memorandum of points and authorities in support of the motion. ECF No. 368 at 1. Civil Local
                                  27

                                  28                                                     1
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                            Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 2 of 8



                                       I.      BACKGROUND
                                   1
                                               Plaintiffs filed suit on August 18, 2020. ECF No. 1. Throughout this litigation, Defendants’
                                   2
                                       position has been that Defendants’ Replan of the 2020 Census is necessary to meet two statutory
                                   3
                                       deadlines: (1) the December 31, 2020 deadline for the Secretary of Commerce’s report to the
                                   4
                                       President on congressional apportionment figures, followed by the President’s transmittal of those
                                   5
                                       figures to Congress by January 11, 2021; and (2) the April 1, 2021 deadline for the Secretary’s
                                   6
                                       report to the states for the purpose of state redistricting. See ECF No. 208 at 3 (summarizing
                                   7
                                       deadlines).
                                   8
                                               After the Court enjoined the Replan under the Administrative Procedure Act, Defendants
                                   9
                                       successfully sought a stay of the Court’s order from the United States Supreme Court. See Ross v.
                                  10
                                       National Urban League, No. 20A62 (U.S. Oct. 13, 2020). Before the Supreme Court, Defendants
                                  11
                                       represented that they would quickly process Census data to meet the December 31, 2020 and April
                                  12
Northern District of California




                                       1, 2021 deadlines and to allow states to meet their own “contingent redistricting deadlines.” Defs.
 United States District Court




                                  13
                                       Reply in Support of App. for a Stay at 11 (“Defs. Reply”), Ross v. National Urban League, No.
                                  14
                                       20A62 (U.S. Oct. 10, 2020). Defendants specifically cited “sworn testimony in the record . . . of
                                  15
                                       the government’s ability to meet the statutory deadline on its proposed schedule.” Defs. Stay App.
                                  16
                                       at 8, National Urban League (U.S. Oct. 7, 2020). Even so, Defendants have since represented that
                                  17
                                       they can no longer meet the December 31, 2020 deadline. See Oral Arg. Tr. at 6:16–7:3, Trump v.
                                  18
                                       New York, No. 20-366 (U.S. Nov. 30, 2020) (“[W]e are not currently on pace to send the report to
                                  19
                                       the President by the year-end statutory deadline.”).
                                  20
                                               After the Supreme Court’s stay, Plaintiffs sought discovery on their Enumeration Clause
                                  21
                                       claim, which this Court had not addressed in prior orders. Plaintiffs asked this Court for an
                                  22
                                       expedited schedule with (1) a one-month discovery period; and (2) final judgment before the
                                  23
                                       Secretary’s report of congressional apportionment figures to the president, which Plaintiffs
                                  24
                                       expected sometime in early January 2021 (after the December 31, 2020 statutory deadline). ECF
                                  25

                                  26
                                       Rule 7-2(b) provides that the notice of motion and points and authorities should be contained in
                                  27
                                       one document with the same pagination.
                                  28                                                    2
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 3 of 8




                                   1   No. 356 at 9. By contrast, Defendants proposed that (1) the case be stayed until the Bureau

                                   2   completed the 2020 Census or until Defendants’ appeal of the Court’s preliminary injunction were

                                   3   resolved; and (2) following a stay, there be a three-month discovery period. Id. at 10.

                                   4          The Court’s November 13, 2020 Order, which is incorporated by reference herein,

                                   5   explained why discovery should proceed and why such discovery should be limited. ECF No. 357.

                                   6   In the Order, the Court set an expedited schedule because of states’ “contingent redistricting

                                   7   deadlines” and the difficulty of granting relief after the April 1, 2020 deadline for the Secretary’s

                                   8   transmittal of redistricting data to the states. This schedule gave the parties eight weeks to engage

                                   9   in limited discovery. ECF No. 357 at 2. Because of the expedited schedule, the Court gave the

                                  10   parties 10 days to respond to Requests for Production and 14 days to start producing documents

                                  11   for which no objections were asserted. Id.

                                  12          The Court also significantly limited discovery in several ways. For instance, although the
Northern District of California
 United States District Court




                                  13   Federal Rules of Civil Procedure (the “Federal Rules”) permit 10 depositions per side, the Court

                                  14   cut that number in half, permitting only 5 depositions. See Fed. R. Civ. P. 30(a)(1); ECF No. 357.

                                  15   Similarly, the Federal Rules permit 25 interrogatories per side, but the Court cut that number by

                                  16   60%, permitting only 10 interrogatories. See Fed. R. Civ. P. 33(a)(1); ECF No. 357. Lastly, the

                                  17   Federal Rules permit an unlimited number of Requests for Admission (“RFAs”) and Requests for

                                  18   Production (“RFPs”), but the Court permitted only 25 RFAs and 25 RFPs per side in the instant

                                  19   case. See Fed. R. Civ. P. 34, 36; ECF No. 357.

                                  20          On December 9, 2020, the parties filed a joint case management statement. ECF No. 367.

                                  21   Plaintiffs stated that, although they had served RFPs on November 17, 2020, Defendants had only

                                  22   produced a limited set of documents, many of which were duplicates. ECF No. 367 at 2. As a

                                  23   result, Plaintiffs stated that they were unable to craft appropriately tailored interrogatories and

                                  24   RFAs. Id. at 2. That same day, Plaintiffs filed a motion to compel and a motion to shorten time

                                  25   and expedite. ECF Nos. 368, 369. On December 10, 2020, Defendants filed an opposition to

                                  26   Plaintiffs’ motion to compel. ECF No. 371.

                                  27

                                  28                                                      3
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                             Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 4 of 8



                                       II.       DISCUSSION
                                   1
                                                 In brief, the Court grants Plaintiffs’ motion to compel because the requested discovery is
                                   2
                                       “relevant to any party’s claim or defense and proportional to the needs of the case,” Fed. R. Civ. P.
                                   3
                                       26(b)(1). The Court reaches this conclusion on four grounds.
                                   4
                                                 First, the requested discovery goes to the heart of the Enumeration Clause claim in this
                                   5
                                       case. Without the requested discovery, neither Plaintiffs nor the Court could ascertain whether the
                                   6
                                       Replan bears “a reasonable relationship to the accomplishment of an actual enumeration”—
                                   7
                                       specifically, whether Defendants produced “a full, fair, and accurate count.” Second Am. Compl.
                                   8
                                       ¶¶ 461, 464, ECF No. 357 (quoting Wisconsin v. City of N.Y., 517 U.S. 1, 20 (1996)). Time is also
                                   9
                                       of the essence because of the states’ redistricting deadlines—and the difficulty of granting relief
                                  10
                                       after the April 1, 2020 deadline for the Secretary’s transmittal of redistricting data to the states.
                                  11
                                       Accordingly, the Court set an expedited schedule for timely resolving the parties’ claims.
                                  12
Northern District of California




                                                 Defendants’ production of documents so far has been inadequate. After Plaintiffs filed
 United States District Court




                                  13
                                       their RFPs on November 17, 2020, Defendants had 14 days, or until December 1, 2020, to start
                                  14
                                       producing documents for which no objection was asserted. ECF No. 357 at 2. Nonetheless, on
                                  15
                                       December 1, 2020, Defendants only produced 175 documents. Makker Decl., Exhs. 4, 5, ECF No.
                                  16
                                       368. On December 8, 2020, Defendants produced 516 documents. However, 391 documents (75%
                                  17
                                       of the production) predate the Bureau’s August 3, 2020 announcement of the Replan—and thus
                                  18
                                       could not possibly address anomalies in Defendants’ data processing, which began after
                                  19
                                       Defendants concluded data collection on October 15, 2020. Moreover, of the 691 documents that
                                  20
                                       Defendants have produced, 116 are calendar invites that contain no substantive information, and
                                  21
                                       221 are duplicates, including:
                                  22
                                             •   55 duplicative copies of the same presentation;
                                  23
                                             •   52 duplicative copies of the same Senior Management Agenda;
                                  24
                                             •   27 duplicative copies of the same document entitled “Status Reporting: Phased Restart for
                                  25
                                                 the 2020 Decennial Census (Periodic Reporting: Release for June 8, 2020)”;
                                  26
                                             •   26 duplicative copies of the same document entitled “Status Reporting: 2020 Decennial
                                  27             Census – Executive Order 13880 (Release for June 8, 2020)”;
                                  28                                                      4
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 5 of 8




                                          •   24 duplicative copies of the same document entitled “Status Reporting: 2020 Decennial
                                   1
                                              Census (Periodic Reporting: Release for June 8, 2020)”;
                                   2
                                          •   22 duplicative copies of the same document entitled “Department of Commerce — Second
                                   3          Term Key Priorities”; and
                                   4      •   22 duplicative copies of the same document entitled “Status Reporting: Phased Restart for
                                              the 2020 Decennial Census.”
                                   5
                                       Mot. at 2; Makker Decl., Exh. 6 (spreadsheet for calculating duplicates).
                                   6
                                              If that were not enough, Defendants have refused to include basic metadata for the
                                   7
                                       produced documents. Specifically, Defendants have excluded information about each document’s
                                   8
                                       author, date, file name, recipient(s), and more—customary metadata that Defendants previously
                                   9
                                       included when producing the administrative record in this case. Defendants have thus obfuscated
                                  10
                                       the significance of their already insubstantial production. By doing so, Defendants have also
                                  11
                                       violated Federal Rule of Civil Procedure 34(b)(2)(E)’s requirement that parties “must produce
                                  12
Northern District of California
 United States District Court




                                       [electronic] documents as they are kept in the usual course of business or must organize and label
                                  13
                                       them to correspond to the categories in the [discovery] request.”
                                  14
                                              Second, the requested discovery is “proportional to the needs of the case.” Fed. R. Civ. P.
                                  15
                                       26(b)(1). To assess proportionality, the Court “consider[s] the importance of the issues at stake in
                                  16
                                       the action, the amount in controversy, the parties’ relative access to relevant information, the
                                  17
                                       parties’ resources, the importance of the discovery in resolving the issues, and whether the burden
                                  18
                                       or expense of the proposed discovery outweighs its likely benefit.” Id. Here, all the Rule 26(b)(1)
                                  19
                                       factors support Plaintiffs’ motion. Specifically, considering each factor in turn:
                                  20

                                  21      •   At stake here is the integrity of the 2020 Census, which determines the apportionment of
                                              political representation and the allocation of public funds.
                                  22
                                          •   The amount in controversy is at least hundreds of billions of dollars. See, e.g., U.S. Census
                                  23          Bureau, Uses of Census Bureau Data in Federal Funds Distribution at 3 (Sept. 2017).
                                  24      •   Only Defendants have access to relevant information, with the exception of sporadic leaks
                                  25          to Congress or the press.

                                  26      •   In screening and producing relevant information, Defendants can draw on the resources of
                                              the federal government.
                                  27

                                  28                                                     5
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                          Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 6 of 8




                                          •   The production of relevant information is needed to resolve the issues in this important
                                   1
                                              case, including the constitutionality of Defendants’ truncated census count and data
                                   2          quality.
                                   3      •   The likely benefit of the proposed discovery significantly outweighs the expense. Without
                                              the proposed discovery, the parties and the Court would lack the information needed to
                                   4
                                              timely resolve this case before the Secretary transmits redistricting data to the states, see 13
                                   5          U.S.C. § 141(c), and the states redistrict pursuant to their statutory or constitutional
                                   6          deadlines. See Defs. Reply at 11. The expense of discovery, by contrast, would be (1) the
                                              cost of responding to Plaintiffs’ tailored discovery requests after weeks of Defendants’ self-
                                   7          inflicted delay; (2) and making available a Rule 30(b)(6) witness who would ease
                                   8          discovery burdens by providing guidance on how Defendants organize documents.

                                   9          Third, Defendants refused Plaintiffs’ requests to meet and confer for two weeks, a time

                                  10   period that represents a quarter of the eight-week fact discovery period. See Makker Decl. Exh. 3

                                  11   (email thread between counsel). Rather than meet confer on basic issues such as keyword search

                                  12   terms and date ranges, Defendants waited until December 1—the deadline for responding—and
Northern District of California
 United States District Court




                                  13   then produced 175 duplicate-laden documents. Mot. at 1. Defendants have told Plaintiffs that most

                                  14   of the data reports that Plaintiffs seek will not be produced until late December. Mot. at 2. Other

                                  15   documents, such as documents on the current status of data processing, have no estimated

                                  16   production date at all. Id. This delay prejudices Plaintiffs and flouts the Court’s case schedule.

                                  17   Fact discovery ends on January 7, 2021 and expert reports are due January 24, 2021. If document

                                  18   production is not completed until the end of December, Plaintiffs will be unable to (1) conduct fact

                                  19   depositions; (2) issue tailored interrogatories or requests for admission; and (3) produce

                                  20   meaningful expert reports.

                                  21          Lastly, the requests in Plaintiffs’ instant motion are reasonable, proportional, and tailored

                                  22   to longstanding requests from the House Committee on Oversight and Reform (the “Committee”)

                                  23   and Government Accountability Office (“GAO”). Indeed, many of the requested documents may

                                  24   already have been collected by Defendants. Specifically, on November 19, 2020, the Committee

                                  25   sent a letter to the Census Bureau “seeking documents relating to [data] anomalies, the predicted

                                  26   delays they would cause, and their potential impact on the accuracy of the Census count.” Letter

                                  27   from Chairwoman Carolyn B. Maloney to Secretary Wilbur L. Ross at 2 (Dec. 10, 2020). The

                                  28                                                     6
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                           Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 7 of 8




                                   1   letter asked for those documents by November 24, 2020. Id. On November 24, 2020, according to

                                   2   the chair of the Committee, the Census Bureau notified the Committee that “documents responsive

                                   3   to the Committee’s request had been submitted to [the] General Counsel at the Department of

                                   4   Commerce, but had not been cleared for release due to ‘concerns about ongoing litigation.’” Id. at

                                   5   2 (emphasis added).2 On December 2, 2020, the Committee sent to the Census Bureau another

                                   6   letter urging the production of documents. Id. Then today, the Committee subpoenaed Secretary

                                   7   Ross for documents “relating to grave data problems with the 2020 Census and the delays these

                                   8   problems have caused.” See id. at 1.

                                   9              Similarly, since August 5, 2020, the GAO has asked the Census Bureau for “documents

                                  10   relating to anomalies the Census Bureau has identified, the schedule for data collection and

                                  11   processing, and the risks associated with truncating or rushing that schedule.” Id. at 6. As of today,

                                  12   however, the Census Bureau has not provided those documents to the GAO. Id. In sum,
Northern District of California
 United States District Court




                                  13   Defendants have had months to gather many data-related documents responsive to Plaintiffs’

                                  14   requests, and have in fact submitted many such documents to the Commerce Department’s

                                  15   General Counsel.

                                  16   III.       CONCLUSION

                                  17              For the foregoing reasons, the Court GRANTS Plaintiffs’ motion to shorten time and

                                  18   expedite and GRANTS Plaintiffs’ motion to compel. Accordingly, the parties are ordered as

                                  19   follows:

                                  20          •   Defendants must produce by December 14, 2020:
                                  21

                                  22   2
                                         Census Bureau Director Steven Dillingham avers that Chairwoman Maloney misunderstood his
                                       November 24, 2020 comments. See Dillingham Decl. ¶¶ 3–4, ECF No. 371. Specifically, Director
                                  23
                                       Dillingham avers that “there was not, and there has never been, any separate set of documents that
                                  24   have been collected to respond to the Committee’s” document requests. Id. ¶ 3. Rather, “the
                                       Bureau had created a single process to collect documents responsive to both sets of requests—the
                                  25
                                       Committee’s and Plaintiffs’.” Id. ¶ 4. If credited, Director Dillingham’s response still does not
                                  26   change the fact that Defendants have had nearly a month to collect and review the requested
                                       documents. Moreover, the GAO has requested the same documents since August 5, 2020. Thus,
                                  27
                                       the Census Bureau has been on notice about these document requests for nearly five months.
                                  28                                                      7
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
                                         Case 5:20-cv-05799-LHK Document 372 Filed 12/10/20 Page 8 of 8




                                                 o Documents sufficient to show the details of the Bureau’s current data-processing
                                   1
                                                   plans, procedures, and schedule (including changes) since October 15, 2020.
                                   2
                                                 o Documents responsive to the requests in the November 19, 2020 letter from the
                                   3               House Committee on Oversight and Reform to Secretary Wilbur L. Ross.

                                   4             o All summary report data responsive to Plaintiffs’ sufficient-to-show requests
                                                   regarding data collection processes, metrics, issues and improprieties (RFP Nos. 2–
                                   5
                                                   4, 6–10, 15, 16, and 18).
                                   6
                                                 o Appropriate metadata—including hash data, production begin bates, production
                                   7               end bates, production begin attachment, production end attachment, custodian,
                                                   email from, email to, email cc, author, document date, and file name—for
                                   8
                                                   Defendants’ December 1, 2020 and December 8, 2020 productions.
                                   9
                                          •   Defendants must produce appropriate metadata for all future productions made in this case.
                                  10
                                          •   Defendants must make available for a deposition, no later than December 17, 2020, an
                                  11          additional Rule 30(b)(6) witness on the limited topics of Defendants’ retention,
                                              organization, collection, review, and production of documents and data, as well as the
                                  12
                                              search functionalities and capabilities of Defendants’ various databases, so that Plaintiffs
Northern District of California
 United States District Court




                                  13          have definitive, sworn answers regarding key document production issues in this case, and
                                              meaningful guidance regarding how Defendants retain, manage, and organize data and
                                  14
                                              how they are collecting and producing documents in this litigation, that will help finalize
                                  15          this portion of discovery without further delay.

                                  16      •   Defendants shall have 14 days to respond to Interrogatories and Requests for Admission.

                                  17   IT IS SO ORDERED.

                                  18

                                  19   Dated: December 10, 2020

                                  20                                                   ______________________________________
                                                                                       LUCY H. KOH
                                  21                                                   United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                    8
                                       Case No. 20-CV-05799-LHK
                                       ORDER GRANTING MOTION TO COMPEL
